Citation Nr: 0530836	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  92-53 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
navicular fracture of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for a fracture of the 
left femur, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of an 
avulsion fracture of the left elbow, with scar, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right shoulder 
disorder with traumatic arthritis, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for right ear 
defective hearing, currently evaluated as 0 percent 
disabling.

7.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

8.  Entitlement to service connection for lumbar spine 
disability.

9.  Entitlement to service connection for left shoulder 
disability.

10.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1962 to April 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case has been 
before the Board on numerous prior occasions.  The complex 
procedural history of the case is set forth in detail in an 
April 2001 Board remand.  Subsequent to the April 2001 Board 
remand, the Board remanded the case again in March and 
October 2003.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

Finally, the Board notes the October 2004 letter from Daniel 
D. Wedemeyer, Attorney at Law, in which Mr. Wedemeyer 
directed the RO to cancel his power of attorney and remove 
him as the veteran's representative in all matters.  There is 
no indication that the veteran has secured representation 
subsequent to October 2004; therefore, it appears from the 
record that the veteran is currently not represented.  

The issues of entitlement to an increased rating for 
residuals of a fracture of the right radius with post-
traumatic changes of the right elbow and entitlement to a 
total rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as residuals of a navicular fracture of the 
right wrist, is productive of arthritis and marked limitation 
of motion with no evidence of ankylosis.

2.  The veteran's service-connected disability, described for 
rating purposes as fracture of the left femur, is productive 
of full range of motion of the left hip with no evidence of 
pain, fatigue, weakness, lack of endurance or incoordination 
and non-disfiguring, non-tender scars which do not limit 
range of motion.

3.  For the time period from August 9, 1989 thru April 26, 
2004, the veteran's service-connected disability, described 
for rating purposes as residuals of an avulsion fracture of 
the left elbow with scar, was productive of no limitation of 
motion and was essentially asymptomatic.

4.  For the time period from April 27, 2004 to present, the 
veteran's service-connected disability, described for rating 
purposes as residuals of an avulsion fracture of the left 
elbow with scar, is productive of flexion limited to 130 
degrees by pain and a mildly tender scar.

5.  For the time period from August 9, 1989 thru February 8, 
1999, the veteran's service-connected disability, described 
for rating purposes as right shoulder disorder with traumatic 
arthritis, was productive of no evidence of arthritis and no 
evidence of limitation of motion or other impairment.

6.  For the time period from February 9, 1999 to present, the 
veteran's service-connected disability, described for rating 
purposes as right shoulder disorder with traumatic arthritis, 
is productive of x-ray evidence of arthritis, limitation of 
flexion to 90 degrees, and limitation of abduction to 80 
degrees because of pain.

7.  The veteran's service-connected disability, described for 
rating purposes as right ear defective hearing, is productive 
of Level II hearing in the right ear.

8.  Lumbar spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is lumbar spine disability otherwise related to the 
veteran's active duty service.

9.  Left shoulder disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is left shoulder disability otherwise related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a navicular fracture of 
the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5215 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for fracture of the left femur have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5255 (2005).

3.  For the time period from August 9, 1989 thru April 26, 
2004, the criteria for entitlement to a disability rating in 
excess of 0 percent for residuals of an avulsion fracture of 
the left elbow were not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5206 
(2005).

4.  For the time period from April 27, 2004 to present, the 
criteria for entitlement to a disability rating in excess of 
10 percent for residuals of an avulsion fracture of the left 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5206, 7804 
(2005).

5.  For the time period from August 9, 1989 thru February 8, 
1999, the criteria for entitlement to a disability rating in 
excess of 0 percent for a right shoulder disorder with 
traumatic arthritis were not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5201 (2005).

6.  For the time period from February 9, 1999 to present, the 
criteria for entitlement to a disability rating of 20 
percent, but no higher, for a right shoulder disorder with 
traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5010, 5201 (2005).

7.  The criteria for entitlement to a disability rating in 
excess of 0 percent for right ear defective hearing have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 (2005).

8.  A lumbar spine disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

9.  A left shoulder disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2002 and December 2003 letters, as 
well as the December 1996, January 2000 and November 2003 
statements of the case and the June 1999, November 2000, 
November 2002, May 2003, November 2003 and December 2004 
supplemental statements of the case (SSOC), the RO informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the November 2002 
and December 2003 letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board finds 
that these documents, when taken together, fulfilled VA's 
duty to notify, including the duty to notify the veteran to 
submit any pertinent evidence in his possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Facts

The record includes a September 1996 outpatient orthopedic 
consultation from Kaiser Permanente Los Angeles Medical 
Center.  The consultation report shows that the veteran 
reported falling during active duty service and injuring his 
left leg, right elbow and right wrist.  At the time of the 
September 1996 consultation, the veteran reported suffering 
from sciatica into the left leg, low back pain, left knee 
pain, right elbow pain and right wrist pain.  On physical 
examination, the veteran had good overall standing posture 
with no limitation of motion of the lumbar spine; however, 
forward bending caused low back pain.  There was no 
accentuation of the sciatica with active range of motion of 
the lumbar spine.  Examination of the left leg showed a well-
healed anterolateral longitudinal scar.  The left knee and 
left hip had normal ranges of motion.  There was no swelling 
of the left knee but the quadriceps muscle was atrophied as 
compared to the opposite leg.  Examination of the right arm 
revealed that the right wrist had a markedly limited range of 
motion; there was no dorsiflexion of the right wrist and 
palmar flexion was limited to approximately 35 degrees.  The 
finger range of motion was within normal limits.  The 
examiner noted 50 percent limitation of supination, but 
pronation was close to 100 percent.

The examiner noted that x-rays revealed a well-healed femoral 
fracture of the left side with removal of the clincher rod.  
The x-rays of the left hip and knee appeared within normal 
limits.  X-rays of the right shoulder appeared within normal 
limits.  X-rays of the right elbow showed a severe 
osteoarthritis in the elbow with surgical residual of 
excision of the radial head.  The x-ray of the right wrist 
also showed osteoarthritis throughout the entire wrist joint.  
The examiner noted that perhaps the veteran's sciatica was a 
result of muscular ligamentous injury to the lumbar spine at 
the time of his original injury because the veteran has 
reported sciatica on and off since that time.

The veteran underwent a September 1998 VA examination.  The 
examination report shows that the veteran reported increasing 
pain and limitation in his right wrist, right elbow, right 
shoulder, herniated disc, left lower sacrum, hip and knee.  
He stated that his severe pain made it difficult for him to 
sleep.  He stated that he got depressed and felt very old but 
still tried to look at the positive side of life.  He denied 
past psychiatric treatment, suicidal ideation, homicidal 
ideation or hallucinations.  The examiner stated that the 
veteran had tried to maintain a moderate functioning level 
and comfort level in spite of his injuries, but was finding 
it increasingly difficult to do so.  The examiner stated that 
she found the veteran to be a very responsible person who has 
tried to manage his life as best he can given his 
disabilities and simultaneously to maintain a positive 
attitude.

The record shows that the veteran underwent a February 1999 
fee-basis VA examination.  The examination report shows that 
the veteran reported constant right elbow pain with grinding, 
grating and limitation of motion.  The veteran stated that he 
had very limited problems with his left elbow.  He stated 
that he had limitation of motion of the right wrist with 
grating and grinding in the joint.  He also claimed to have 
sciatic pain in the low back.  He stated that he did not 
relate his back pain to his in-service injury because it 
began only eight or nine years prior.  In regards to the 
right shoulder, the veteran claimed to have some pain in the 
muscles and tendons surrounding the shoulder.  The veteran 
noted that he had no pain in the femur.  The veteran claimed 
that his injuries prevented him from bowling, playing tennis, 
and repetitive, heavy lifting.

On physical examination, the veteran moved easily around the 
examining room.  He was able to get on and off the examining 
table and out of a chair without difficulty.  His gait and 
stride were normal.  He walked with no evidence of pain and 
could walk on his toes and heels without any evidence of 
weakness in the dorsiflexors or plantar flexors.  He could 
also do deep knee bends without difficulty.  He had full 
range of motion of the neck without pain.  He had full range 
of motion of the back and full range of motion of the 
shoulders.  The examiner noted that there was slight 
tenderness of the right shoulder in the supraspinatus and 
infraspinatus fossa.  He had full range of motion of the left 
elbow.  The right elbow, however, was limited to 100 degrees 
of extension, 110 degrees of flexion, and 75 degrees of 
pronation.  Right elbow supination was normal.  The examiner 
noted that there were surgical scars on both elbows.  He also 
noted that there was grating and grinding with significant 
limitation of motion of the right elbow.  The examiner noted 
that the left elbow had full range of motion and was 
asymptomatic.

On examination, the right wrist was limited to 12 degrees of 
dorsiflexion, 10 degrees of radial deviation, and 20 degrees 
of ulnar deviation.  Palmar flexion was normal.  The veteran 
had full range of motion of the left wrist.  The examiner 
noted that the right wrist had significant loss of range of 
motion with crepitation.  On examination, the veteran's hips 
had full range of motion bilaterally without pain.  The 
veteran's knees had full range of motion bilaterally.  The 
veteran's ankles also had full range of motion bilaterally.  
Pulses, sensation, reflexes and muscle strength were noted to 
be normal in all extremities.  

X-rays of the right elbow revealed extensive, degenerative 
arthritis of the elbow with respect to the ulnar humeral 
joint.  There were two large, interarticular loose bodies.  
X-rays of the left elbow were essentially within normal 
limits.  X-rays of the right wrist revealed shortening of 2-3 
mm of the radius.  There was also extensive, degenerative 
arthritis and bone cysts of the carpal bones.  X-rays of the 
lumbar spine revealed mild narrowing of the L5-S1 interspace 
with some arthritic spurring of the superior lip of L5 and 
L4.  There were facet arthritis changes in the facet joints, 
consistent with osteoarthritis.  The sacroiliac joints 
appeared normal.  X-rays of the right shoulder revealed mild 
osteoarthritis of the acromioclavicular joint.  X-rays of the 
left femur revealed a healed, comminuted fracture of the 
midshaft in excellent position.  There were some mild 
calcifications but the femur was in excellent alignment and 
the hip joint was normal.  X-rays revealed mild 
osteoarthritic changes in the mid-thoracic area, but disc 
spaces were all well maintained.

The diagnoses were: status post open reduction internal 
fixation dislocation of the right elbow with excisional 
radial head and anterior transposition of the ulnar nerve 
with post-traumatic arthritis, loss of range of motion, and 
forearm valgus angulation; status post open reduction 
internal fixation left medial epicondyle, left elbow; status 
post left femoral shaft 2 mm shortening, service-connected; 
status post fracture right wrist with mild shortening, post 
traumatic arthritis, service connected; impingement 
tendonitis, right shoulder, mild internal rotation 
contracture, mild arthritis acromioclavicular joint, service-
connected; and degenerative joint disease/osteoarthritis of 
the lumbar spine.  The examiner noted that he felt that the 
veteran's back pain had no relationship to his injury in 
service and was instead related to ongoing degenerative 
changes in the veteran's back.  

The record shows that the veteran underwent a VA fee basis 
examination in September 2001.  On examination, the veteran 
continued to have right shoulder internal rotation loss of 
range of motion of about 15 degrees.  Range of motion for 
abduction, forward flexion, and external rotation were 
normal.  He had pain at the end of motion in all directions 
due to tightness in his right shoulder capsule.  He continued 
to demonstrate arthritis, crepitation and mild tenderness on 
palpation.  The examiner noted that range of motion of the 
right shoulder was limited due to mild pain, weakness, and 
lack of endurance and fatigability.  No incoordination on 
movement was noted.  On examination, the right elbow 
continued to demonstrate a 40-degree loss of extension and a 
35-degree loss of full flexion.  He continued to have a 
valgus angulation of the elbow of about 15 degrees due to the 
lack of his radial head.  He also continued to have 
crepitation and pain throughout movement of his right elbow 
in all directions.  He had a loss of 15 degrees of pronation 
in his right elbow.  Supination was 85 degrees.  The examiner 
noted that range of motion of the right elbow was limited by 
weakness, fatigability, lack of endurance and instability.  
There was no incoordination on movement of the joint.  Range 
of motion of the left elbow was noted to be normal with no 
evidence of pain, weakness, fatigability, lack of endurance 
and incoordination on movement of the joint.  

Range of motion of the right wrist was limited.  He had a 53-
degree loss of dorsiflexion, a 32-degree loss of normal volar 
flexion, a 20-degree loss of ulnar deviation and a 5-degree 
loss of radial deviation.  There was pain at the ends of 
motion and with heavy grasping.  There was moderate weakness, 
fatigability, and lack of endurance on repeated motion of the 
right wrist.  There was no incoordination noted.  There was 
grip strength loss in his dominant right hand of 
approximately 25 pounds versus his left hand.  The examiner 
noted that this probably represented a 30-pound loss as the 
dominant hand usually has a grip strength of 10-20 pounds 
greater than the non-dominant hand.  The veteran had negative 
straight leg raises on examination of his back with normal 
neurologic evaluation of the lower extremities.  Range of 
motion of the lumbar spine was normal.

In his summary, the examiner noted that the veteran had pain 
throughout his right upper extremity with a grinding 
sensation with motion secondary to the arthritis of the 
humeral ulnar joint and the lack of a radial head.  He had 
instability in the elbow with strain on the ulnar collateral 
side of the ligaments due to the lack of a femoral head, 
which was excised.  He had weakness, pain and instability in 
the right elbow.  Furthermore, in his forearm, he had a 15-
degree loss of pronation.  He had pain in the distal 
radioulnar joint due to the arthritis in this joint.  He had 
shortening of the radius in this area due to loss of the 
radial head.  X-rays taken of the elbow revealed severe 
degenerative arthritis, lack of a radial head, osteoporosis 
of the bone and demonstrated osteophytes in the radioulnar 
joint with shortening of the radius.  

The examiner stated that based on his examination, he 
believed there was objective evidence of function impairment 
due to pain as evidenced by the limitation of motion of the 
right shoulder, right elbow, and right wrist.  In addition, 
there was weakness of the right upper extremity due to pain 
on movement.  The examiner also stated that the veteran had 
mild to moderate pain, weakness, and fatigability of 
movements of the right upper extremity; however, no 
incoordination was noted.  There was also evidence of 
impairment in the ability of the patient to execute skilled 
movements smoothly as a result of his service-connected right 
shoulder, right elbow and right wrist disabilities.

The record shows that the veteran underwent a VA fee-basis 
examination on April 27, 2004.  The veteran complained of a 
painful scar on his left femur, left knee pain with flare-ups 
and functional impairment resulting from the left femur 
fracture, described as sciatica flare-ups and painful knee 
and left foot.  The veteran also complained of pain in the 
right shoulder and functional impairment such as inability to 
lift heavy objects and perform overhead reaching.  The 
veteran also complained of pain in his left elbow with no 
functional impairment.  The veteran reported limited range of 
motion, weakness and pain in the right elbow with functional 
impairment resulting in the inability to move, lift or carry 
things.  The veteran stated that his right wrist had pain, 
decreased range of motion and stiffness.  The veteran 
reported that he had not been recommended by a physician to 
have bed rest for any of his service-connected orthopedic 
disabilities.

On physical examination, the veteran's posture and gait were 
normal.  The veteran was able to change positions and get on 
and off the examination table without difficulty.  His gait 
was steady and predictable and no assistive aid was required 
to ambulate.  Inspection of the left thigh revealed a well-
healed surgical scar located over the left anterior mid-thigh 
measuring 37 cm., extending from the proximal thigh to the 
left knee.  The scar was level, non-tender, and non-
disfiguring, with no ulceration, adherence, instability, 
tissue loss, keloid formation, hypo or hyperpigmentation, 
abnormal texture, or limitation of motion due to the scar.  
There were two more scars located over the left lateral hip 
related to the removal of the screws of the left femur 
fracture, the one on top measuring 7 cm.  This scar was level 
with no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypo or 
hyperpigmentation, abnormal texture or limitation of motion 
due to the scar.  The second scar in this area was 6 cm.  
This scar was level, non-tender, and non-disfiguring, with no 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypo or hyperpigmentation, abnormal texture, or 
limitation of motion due to the scar.  The other scar, 
located over the left elbow medial surface, measured 5 cm. by 
3 cm. and had irregular borders and was mildly depressed and 
tender to touch with some disfigurement and mild underlying 
tissue loss, but was without ulceration, adherence, keloid 
formation or instability.  The scar was mildly hypopigmented 
compared to the surrounding tissue, but was not 
hyperpigmented.  The texture of the scar was abnormal with 
fibrotic changes but there was no limitation of motion due to 
the scar.  There was another V-shaped surgical scar located 
over the medial aspect of the right elbow with one arm of it 
measuring 10 cm. and the other one 5 cm.  The scar was level 
and mildly tender to the touch with some disfigurement but 
without ulceration, adherence, instability, tissue loss, or 
keloid formation.  The scar was hypopigmented as compared to 
the surrounding tissue, but was not hyperpigmented.  The scar 
texture was abnormal with fibrotic changes.  The scar 
contributed to some limitation of right elbow motion in 
extension.

The examiner noted that the veteran was right-handed.  The 
veteran's left shoulder range of motion was as follows:  
flexion 0-180 degrees, abduction 0-180 degrees, external 
rotation 0-90 degrees, and internal rotation 0-90 degrees.  
Left shoulder range of motion was not affected by pain, 
fatigue, weakness, lack of endurance or indoordination.  
Right shoulder range of motion was as follows: flexion 0-120 
degrees, abduction 0-110 degrees, external rotation 0-70 
degrees and internal rotation 0-70 degrees.  Range of motion 
of the right shoulder was additionally affected by pain on 
flexion at 90 degrees, abduction at 80 degrees, external 
rotation at 50 degrees and internal rotation at 50 degrees.  
Range of motion of the right shoulder was not affected by 
fatigue, weakness, lack of endurance or incoordination.

The examiner noted that the general appearance of the left 
elbow was normal and that the range of motion was as follows: 
flexion 0-145 degrees, extension to 0 degrees, supination 0-
85 degrees and pronation 0-80 degrees.  Left elbow range of 
motion was additionally affected by pain on flexion at 130 
degrees, supination at 75 degrees, and pronation at 70 
degrees. Left elbow range of motion was not affected by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner noted that the general appearance of the right elbow 
was abnormal.  Inspection of the right elbow revealed valgus 
deformity.  Range of motion of the right elbow was as 
follows: flexion 0-130 degrees, extension -20 degrees, 
supination 0-85 degrees, and pronation 0-80 degrees.  Right 
elbow range of motion was additionally affected by pain on 
flexion at 110 degrees, supination at 75 degrees and 
pronation at 70 degrees.  Right elbow range of motion was not 
affected by fatigue, weakness, lack of endurance, or 
incoordination.

The general appearance of the wrists was bilaterally normal.  
Left wrist range of motion was as follows: dorsiflexion 0-70 
degrees, palmar flexion 0-80 degrees, radial deviation 0-20 
degrees and ulnar deviation 0-45 degrees.  Left wrist range 
of motion was not affected by pain, fatigue, weakness, lack 
of endurance, or incoordination.  Right wrist range of motion 
was as follows: dorsiflexion 0-70 degrees, palmar flexion 0-
80 degrees, radial deviation 0-20 degrees, and ulnar 
deviation 0-45 degrees.  Right wrist range of motion was 
additionally affected by pain on dorsiflexion at 50 degrees, 
palmar flexion at 60 degrees, radial deviation at 15 degrees 
and ulnar deviation at 30 degrees.  Range of motion of the 
right wrist was not affected by fatigue, weakness, lack of 
endurance or incoordination.

The examiner noted that the general appearance of the 
veteran's hips was normal bilaterally.  Range of motion of 
the hips bilaterally was as follows: flexion 0-125 degrees, 
extension 0-30 degrees, adduction 0-25 degrees, abduction 0-
45 degrees, external rotation 0-60 degrees and internal 
rotation 0-40 degrees.  Range of motion of the hips 
bilaterally was not affected by pain, fatigue, weakness, lack 
of endurance or incoordination.  Examination of the left 
femur was status post open direction and internal fixation 
for shaft fracture.  There was no evidence of nonunion or 
malunion and weight bearing was preserved without aid of a 
brace.

The diagnoses were as follows:  

Left femur shaft fracture, status post open reduction and 
internal fixation with residuals of scars and intermittent 
pain, currently asymptomatic on examination.  There was no 
evidence of nonunion or malunion noted on examination of the 
left femur.  Examination of the left leg revealed well-healed 
scars, one on the left anterior mid thigh and two on the left 
lateral hip.  X-ray of the left femur showed wire sutures and 
marked cortical thickening or periosteal new bone formation 
secondary to the old fracture.  Range of motion of the left 
hip was normal without pain.

Left elbow avulsion fracture, status post open reduction and 
internal fixation with residuals of tender scar and painful 
range of motion.  Range of motion of the left elbow was full 
with pain on flexion, supination and pronation.  There was no 
limitation of motion due to the mildly tender scar.

Right elbow fracture, status post radial head excision with 
residuals of scar, pain, decreased range of motion, valgus 
deformity, and osteoarthritis.  Examination of the right 
elbow revealed a mildly tender scar with fibrotic changes, 
valgus deformity and limited range of motion with pain.  X-
ray of the right elbow showed resection of the radial head 
and neck secondary to fracture with advanced osteoarthritic 
changes in the ulnar humeral joint.

Analysis

Increased Ratings Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disability is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Right Wrist

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214 
which provides for a 30 percent rating for the major hand and 
a 20 percent rating for the minor hand for ankylosis of the 
wrist favorable in 20 to 30 degrees dorsiflexion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5214.  

Turning to the relevant medical evidence, the Board notes 
that the September 1996 outpatient orthopedic consultation 
shows that the right wrist had markedly limited range of 
motion as there was no dorsiflexion of the right wrist and 
palmar flexion was limited to approximately 35 degrees.  The 
x-ray of the right wrist also showed osteoarthritis 
throughout the entire wrist joint.

The February 1999 fee-basis VA examination report shows that 
the veteran's 
right wrist was limited to 12 degrees of dorsiflexion with 
normal palmar flexion.  The VA fee basis examination in 
September 2001 showed that range of motion of the right wrist 
was limited by a 53-degree loss of dorsiflexion with moderate 
weakness, fatigability, and lack of endurance on repeated 
motion of the right wrist.  The VA fee-basis examination in 
April 2004 showed right wrist range of motion of dorsiflexion 
0-70 degrees, palmar flexion 0-80 degrees with right wrist 
range of motion additionally affected by pain on dorsiflexion 
at 50 degrees, palmar flexion at 60 degrees.

At this point the Board notes that the record clearly shows 
that the veteran has degenerative changes of the right wrist 
and that Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In summary, Diagnostic Codes 5214 and 5215 are the only 
Diagnostic Codes applicable to disability of the wrists.  As 
noted earlier, the veteran is currently rated at the highest 
disability level available under Diagnostic Code 5215.  
Although higher disability ratings are available under 
Diagnostic Code 5214, it is not for application in this 
instance because the veteran's right wrist disability is not 
manifested by any ankylosis.  Thus, the Board finds that the 
current 10 percent rating for the veteran's service-connected 
right wrist disability is appropriate.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions.  The Board notes that 
the veteran is currently rated at the highest disability 
level available for wrist disabilities not manifested by 
ankylosis.  The provisions of 38 C.F.R. § 4.40 do not apply 
when a veteran is already rated at the maximum rating for 
limitation of motion.  Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  
Moreover, the documented ranges of motion from the 
examination reports all took into consideration the veteran's 
reports of pain on motion.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Left Femur

The veteran's left femur disability is currently rated under 
Diagnostic Code 5255 which provides a 10 percent rating for 
impairment of the femur manifested by malunion with slight 
knee or hip disability and a 20 percent rating for impairment 
of the femur manifested by malunion with moderate knee or hip 
disability.  

The September 1996 outpatient orthopedic consultation showed 
a well-healed anterolateral longitudinal scar on the left 
leg.  The left hip demonstrated normal range of motion.  X-
rays revealed a well-healed femoral fracture of the left side 
with removal of the clincher rod.  The x-rays of the left hip 
were within normal limits.  The February 1999 fee-basis VA 
examination showed that the veteran's left hip and knee had 
full range of motion without pain.  X-rays of the left femur 
revealed a healed, comminuted fracture of the midshaft in 
excellent position.  The hip joint was normal.

The VA fee-basis examination in April 2004 revealed a well-
healed surgical scar located over the left anterior mid-thigh 
measuring 37 cm., extending from the proximal thigh to the 
left knee.  The scar was level, non-tender, and non-
disfiguring, with no ulceration, adherence, instability, 
tissue loss, keloid formation, hypo or hyperpigmentation, 
abnormal texture, or limitation of motion due to the scar.  
There were two more scars located over the left lateral hip 
related to the removal of the screws of the left femur 
fracture, the one on top measuring 7 cm.  This scar was level 
with no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypo or 
hyperpigmentation, abnormal texture or limitation of motion 
due to the scar.  The second scar in this area was 6 cm.  
This scar was level, non-tender, and non-disfiguring, with no 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypo or hyperpigmentation, abnormal texture, or 
limitation of motion due to the scar.  Range of motion of the 
left hip was as follows: flexion 0-125 degrees, extension 0-
30 degrees, adduction 0-25 degrees, abduction 0-45 degrees, 
external rotation 0-60 degrees and internal rotation 0-40 
degrees.  Range of motion of the left hip was not affected by 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was no evidence of nonunion or malunion and weight 
bearing was preserved without aid of a brace.

In summary, the evidence of record shows minimal disability 
of the left femur.  X-rays of the veteran's left hip show no 
abnormalities.  The veteran's range of motion of the left leg 
and the left knee are entirely within normal limits and there 
is no impairment of ambulation or weight bearing.  Thus, the 
Board finds that the current 10 percent rating for slight 
knee or hip disability accurately captures the extent and 
severity of the veteran's left femur disability.  There is 
certainly no evidence showing moderate left hip or knee 
disability to warrant a 20 percent rating under Diagnostic 
Code 5255.

As for other potentially applicable Diagnostic Codes, there 
is no evidence of ankylosis of the hip to warrant a higher 
rating under Diagnostic Code 5250, no evidence of limitation 
of flexion of the thigh to warrant a higher rating under 
Diagnostic Code 5252, no evidence of impairment of abduction 
beyond 10 degrees to warrant a higher rating under Diagnostic 
Code 5253, and no evidence of a hip flail joint to warrant a 
higher rating under Diagnostic Code 5254.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions as there is no evidence 
of pain, fatigue or incoordination on motion of the left hip 
or knee. 

The Board notes that under Esteban v. Brown that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes 
that the medical evidence of record does document several 
scars on the veteran's left femur.  However, the medical 
evidence clearly shows that the scars are well healed, level, 
non-tender, and non-disfiguring, with no ulceration, 
adherence, instability, tissue loss, keloid formation, hypo 
or hyperpigmentation, abnormal texture, or limitation of 
motion.  Thus, a separate compensable rating for the 
veteran's left femur scars is not warranted.  The Board 
acknowledges that the diagnostic criteria for scars were 
revised during the course of the appeal, effective August 30, 
2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  However, 
the Board finds that the criteria for a compensable rating 
are not met under either the old and new criteria because the 
veteran's scar is asymptomatic and results in no impairment 
of function.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Left Elbow

The veteran's left elbow disability is rated under Diagnostic 
Code 5206 for limitation of flexion of the forearm.  This 
Diagnostic Code provides a 10 percent rating for flexion 
limited to 100 and a 20 percent rating for flexion limited to 
90 degrees or less.  38 C.F.R. § 4.71(a), Diagnostic Code 
5206.  

August 9, 1989 thru April 26, 2004

The February 1999 fee-basis VA examination shows that the 
veteran stated that he had very limited problems with his 
left elbow.  On physical examination, he had full range of 
motion of the left elbow.  The examiner noted that the left 
elbow had full range of motion and was asymptomatic. The VA 
fee basis examination in September 2001 showed range of 
motion of the left elbow was noted to be normal with no 
evidence of pain, weakness, fatigability, lack of endurance 
and incoordination on movement of the joint.  

Clearly the medical evidence of record for this time period 
shows no limitation of motion of the veteran's left elbow, 
even when taking into consideration pain, weakness, 
fatigability, lack of endurance and incoordination.  In fact, 
the February 1999 fee-basis examination report shows that the 
veteran's left elbow was asymptomatic.  As such, there is 
absolutely no medical evidence of record to support a 
compensable rating for this time period.

April 27, 2004 to Present

The VA fee-basis examination on April 27, 2004, showed a 
scar, located over the left elbow medial surface, measured 5 
cm. by 3 cm. that had irregular borders and was mildly 
depressed and tender to touch with some disfigurement and 
mild underlying tissue loss, but was without ulceration, 
adherence, keloid formation or instability.  The scar was 
mildly hypopigmented compared to the surrounding tissue, but 
was not hyperpigmented.  The texture of the scar was abnormal 
with fibrotic changes but there was no limitation of motion 
due to the scar.  The examiner noted that the general 
appearance of the left elbow was normal and that the range of 
motion was as follows: flexion 0-145 degrees, extension 0, 
supination 0-85 degrees and pronation 0-80 degrees.  Left 
elbow range of motion was additionally affected by pain on 
flexion at 130 degrees, supination at 75 degrees, and 
pronation at 70 degrees.  Left elbow range of motion was not 
affected by fatigue, weakness, lack of endurance, or 
incoordination.  The diagnosis was left elbow avulsion 
fracture, status post open reduction and internal fixation 
with residuals of tender scar and painful range of motion.  
Range of motion of the left elbow was full with pain on 
flexion, supination and pronation.  There was no limitation 
of motion due to the mildly tender scar.

As the medical evidence of record for this time period shows 
the veteran's left elbow flexion is limited to, at most, 130 
degrees, there is no evidence to support a 10 percent rating 
under Diagnostic Code 5206 as such a rating would require the 
veteran's left elbow flexion to be limited to 100 degrees or 
less.  Additionally, there is no evidence of limitation of 
extension to 45 degrees or higher to warrant a higher rating 
under Diagnostic Code 5207 and no evidence of ankylosis to 
warrant a higher rating under Diagnostic Code 5205.  There is 
also no evidence of forearm flexion limited to 100 degrees 
and forearm extension limited to 45 degrees to warrant a 
compensable rating under Diagnostic Code 5208.  Finally, 
there is no evidence of a flail joint, impairment of the ulna 
or radius, or extensive limitation to pronation or supination 
to warrant a compensable rating under Diagnostic Codes 5209-
5213.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions as the documented ranges 
of motion from the examination reports all took into 
consideration fatigue, weakness, lack of endurance, 
incoordination and pain on motion.  

The Board once again notes the provisions of Esteban v. Brown 
which provide that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  
As noted earlier, the April 2004 VA fee-basis examination 
report showed a left elbow scar with mild underlying tissue 
loss that was mildly depressed, slightly disfiguring, and 
tender to touch but was without ulceration, adherence, keloid 
formation instability or limitation of motion.

Thus, there is objective medical evidence suggesting that the 
left elbow scar is tender.  Accordingly, the Board finds that 
a separate rating for the scar is warranted.  Under the 
provisions of Diagnostic Code 7804, a superficial scar that 
is tender on examination warrants a 10 percent rating.  This 
is the highest rating possible under this Diagnostic Code.

The diagnostic criteria for scars were revised during the 
course of the appeal, effective August 30, 2002.  67 Fed. 
Reg. 49590-49599 (July 31, 2002).  However, the Board finds 
that the criteria for a 10 percent rating are met under both 
the old and new criteria, and that such a 10 percent rating 
is the highest available for a painful scar under both 
criteria.  There is no prejudice to the veteran as a result 
of the Board's action assigning a separate 10 percent rating 
for the scar without preliminary review of the issue by the 
RO.  

In sum, the Board finds that the veteran's left elbow 
disability does not warrant a compensable rating under 
Diagnostic Code 5206, but does warrant a separate 10 percent 
rating for the left elbow scar under Diagnostic Code 7804 for 
the time period in question.

Finally, in making these determinations for both time periods 
on appeal, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Right Shoulder

The veteran's right shoulder disability is currently rated by 
the RO under Diagnostic Code 5010.  As noted above, 
Diagnostic Code 5010 dictates that traumatic arthritis is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5201 is applicable to rating limitation to 
range of motion of the arm affected by the shoulder.  Range 
of motion of the arm (both major and minor) limited to 
shoulder level (90 degrees abduction or flexion) is rated as 
20 percent disabling.  Range of motion of the arm limited to 
mid-way between the side and shoulder level (45 degrees 
flexion or abduction) is rated as 30 percent disabling for 
the major arm and 20 percent disabling for the minor arm.  
38 C.F.R. § 4.71(a), Diagnostic Code 5201.  

August 9, 1989 thru February 8, 1999

The only relevant medical evidence of record for this time 
period is the September 1996 outpatient orthopedic 
consultation which showed that x-rays of the right shoulder 
appeared within normal limits.  As there is no medical 
evidence of arthritis or any form of impairment of the right 
shoulder for this time period, a compensable rating is not 
warranted.

February 9, 1999 to Present

For this time period, arthritis of the veteran's right 
shoulder was confirmed by x-ray at the February 9, 1999, fee-
basis VA examination.  The examination report also showed 
slight tenderness of the right shoulder in the supraspinatus 
and infraspinatus fossa.  The diagnosis was impingement 
tendonitis, right shoulder, mild internal rotation 
contracture, mild arthritis acromioclavicular joint.

The September 2001 VA fee basis examination report showed the 
veteran had right shoulder internal rotation loss of range of 
motion of about 15 degrees.  Range of motion for abduction, 
forward flexion, and external rotation were normal.  He had 
pain at the end of motion in all directions due to tightness 
in his right shoulder capsule.  He had arthritis, crepitation 
and mild tenderness on palpation of the right shoulder.  
Range of motion of the right shoulder was limited due to mild 
pain, weakness, and lack of endurance and fatigability.  No 
incoordination on movement was noted.  

The VA fee-basis examination in April 2004 showed right 
shoulder range of motion was as follows: flexion 0-120 
degrees, abduction 0-110 degrees, external rotation 0-70 
degrees and internal rotation 0-70 degrees.  Range of motion 
of the right shoulder was additionally affected by pain on 
flexion at 90 degrees, abduction at 80 degrees, external 
rotation at 50 degrees and internal rotation at 50 degrees.  
Range of motion of the right shoulder was not affected by 
fatigue, weakness, lack of endurance or incoordination.

Thus, the medical evidence of record shows range of motion of 
the right shoulder was limited by pain to, at most, 90 
degrees on flexion and 80 degrees on abduction.  Thus, for 
this time period, the Board finds that the veteran's range of 
arm motion is limited by pain to shoulder level and warrants 
a 20 percent rating under Diagnostic Code 5201.  However, 
there is no evidence which shows that the range of motion is 
limited to midway between the side and the shoulder, or 
approximately 45 degrees of flexion or abduction, in order to 
warrant a 30 percent rating.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions as the documented ranges 
of motion from the examination reports all took into 
consideration fatigue, weakness, lack of endurance, 
incoordination and pain on motion.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Right Ear

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating.  According to VA laws 
and regulations, assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See 38 C.F.R. § 4.85; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In the 
present case, the veteran's right ear hearing loss was 
originally assigned a noncompensable evaluation under 
Diagnostic Code 6100. The Board notes here that left ear 
hearing loss has not been service-connected.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202-25210 (May 11, 1999).  

It appears that the RO considered the amended regulations in 
the Supplemental Statement of the Case dated in October 2000.  
However, the Board notes that the amendments did not result 
in any substantive changes.  Essentially, the amended 
regulations incorporated some explanatory comments concerning 
VA's method of evaluating a hearing loss disorder.  But 
otherwise, the old and new regulations are identical, and, as 
pertains to the present appeal, neither rating criteria can 
be more favorable to the veteran's claim. See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test. 38 C.F.R. § 4.85(a).  
Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss. 
38 C.F.R. § 4.87, Table VI. The results are then applied to 
Table VII, for a percentage. Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII. 38 C.F.R. § 
4.85(f).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIa is applied, 
whichever is more favorable.  38 C.F.R. § 4.86(a) (2003).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or less at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied.  38 
C.F.R. § 4.86(a) (2003).  Neither of those provisions is 
applicable in the present appeal.

Turning to the record, on the authorized VA audiological 
evaluation in October 1990, pure tone thresholds, in 
decibels, for the veteran's right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
30
80
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 43 decibels in the right ear.  Speech 
recognition ability was reported to be 84 percent in the 
right ear.  

On the authorized VA audiological evaluation in August 1991, 
pure tone thresholds, in decibels, for the veteran's right 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
20
55
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 20 decibels in the right ear.  Speech 
recognition ability was reported to be 88 percent in the 
right ear.

On the private audiometric evaluation from February 1999, 
pure tone thresholds, in decibels, for the veteran's right 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
30
40
65
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 45 decibels in the right ear.  Speech 
recognition ability was reported to be 88 percent in the 
right ear.  

On the VA fee-basis examination report from April 2004, pure 
tone thresholds, in decibels, for the veteran's right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
30
55
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 29 decibels in the right ear.  Speech 
recognition ability was reported to be 94 percent in the 
right ear.  

Entering the right ear category designations from the 
examination reports showing the most hearing loss (the 
October 1990 and the February 1999 examination reports) 
results in a finding of Level II hearing acuity in that ear.  
By regulation, the nonservice-connected left ear is assigned 
Level 1 hearing acuity.  Entering these findings into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100.  Thus, the Board concludes that the currently assigned 
noncompensable evaluation for right ear hearing loss is 
appropriate, considering both the current and former versions 
of the rating criteria, and there is no basis for a higher 
evaluation either at the time of the grant of service 
connection, or the present time.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).



Lumbar Spine

The record clearly shows the veteran suffered an accident in 
service which resulted in significant orthopedic injuries.  
The record also shows one incident of complaint of back pain 
(prior to his accident) during active duty service and that 
the veteran currently reports various types of back pain.  
The medical evidence of record which addresses the 
possibility of a relationship between the veteran's active 
duty service and any current lumbar spine disability includes 
the September 1996 outpatient orthopedic consultation and the 
February 1999 fee-basis VA examination report.

The September 1996 outpatient orthopedic consultation shows 
that the veteran reported suffering from sciatica into the 
left leg and low back pain.  After examining the veteran, the 
examiner noted that perhaps the veteran's sciatica was a 
result of muscular ligamentous injury to the lumbar spine at 
the time of his original injury because the veteran has 
reported sciatica on and off since that time.

The February 1999 VA examination report shows that the 
veteran reported sciatic pain in the low back; however, the 
veteran stated that he did not relate his back pain to his 
in-service injury because it began only eight or nine years 
prior.  After a thorough physical examination and a review of 
the veteran's c-file, the examiner concluded that the 
veteran's back pain had no relationship to his injury in 
service and was instead related to ongoing degenerative 
changes in the veteran's back.  In essence, there are two 
opposing medical opinions of record regarding the etiology of 
the veteran's current lumbar spine disability.  In such 
cases, the Board must weigh the probative value of each of 
the medical opinions.  Assuming that both reports have equal 
probative value, the benefit of the doubt must be resolved in 
favor of the veteran.  However, in the instant case, the 
Board finds that the February 1999 medical report has higher 
probative value that the September 1996 medical report for 
the reasons explained below.

First of all, the September 1996 examiner does not state that 
she reviewed the veteran's medical records; however, the 
February 1999 examiner explicitly states that he reviewed the 
balance of the veteran's medical records.  In addition, the 
opinion in the September 1996 report is highly speculative as 
it merely states that "perhaps" the veteran's sciatica is 
related to the veteran's in-service injury whereas the 
February 1999 opinion is more definitive as it states that 
there is no relationship between the veteran's active duty 
service and his current lumbar spine disability.  Also, the 
September 1996 examiner appears to base her opinion solely on 
the fact that the veteran reported to her that he had 
experienced sciatica since the time of the accident.  
Moreover, the history reported by the veteran in the 
September 1996 examination is directly contradicted by his 
own admission at the February 1999 examination when he 
reported only having back problems for the previous 8 or 9 
years.  Finally, the Board notes that the opinion in the 
February 1999 examination report is based on the medical 
evidence of record (the veteran's degenerative changes in the 
lumbar spine) rather than the veteran's unsubstantiated and 
inconsistent history.  Thus, the Board finds that the 
February 1999 examination report has higher probative value.  
As such, the Board finds that service connection for a lumbar 
spine disability is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left Shoulder Disability

The Board once again acknowledges the veteran's accident in 
service and its significant orthopedic residuals.  However, 
the veteran's service medical records are void of reference 
to any left shoulder complaints or treatment.  Additionally, 
relevant post-service medical evidence of record includes the 
February 1999 fee-basis VA examination report and the April 
2004 VA fee-basis examination report, both of which show that 
the veteran had full range of motion of the left shoulder.  
The veteran has received numerous thorough orthopedic 
examinations and none have shown that the veteran has any 
current left shoulder disability.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board 
finds that service connection for a left shoulder disability 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating in excess of 10 percent for the veteran's 
service-connected right wrist disability is not warranted.  A 
disability rating in excess of 10 percent for the veteran's 
service-connected left femur disability is not warranted.  
For the time period from August 9, 1989 thru April 26, 2004, 
a compensable disability rating for the veteran's service-
connected left elbow disability was not warranted.  From 
April 27, 2004, a disability rating in excess of 10 percent 
for the veteran's service-connected left elbow disability is 
not warranted.  For the time period from August 9, 1989 thru 
February 8, 1999, a compensable disability rating for the 
veteran's right shoulder disability was not warranted.  A 
disability rating in excess of 0 percent for the veteran's 
service-connected right ear disability is not warranted.  
Entitlement to service connection for a lumbar spine 
disability is not warranted.  Entitlement to service 
connection for a left shoulder disability is not warranted.  
To this extent, the appeal is denied.

For the time period from February 9, 1999, a disability 
rating of 20 percent, but no higher, for the veteran's 
service-connected right shoulder disability is warranted.  To 
this extent, the appeal is granted.


REMAND

The medical evidence of record is insufficient to rate the 
veteran's service-connected right elbow disability.  First of 
all, the Board notes that the record clearly shows that the 
veteran has degenerative changes of the right elbow and that 
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Unfortunately, the medical evidence of record contains 
unclear and inconsistent ranges of motion for the veteran's 
right elbow.  The February 1999 fee-basis VA examination 
showed that the right elbow was limited to 100 degrees of 
extension, and 110 degrees of flexion.  The VA fee basis 
examination in September 2001 showed the right elbow 
demonstrated a "40-degree loss" of extension and a "35-
degree loss" of full flexion, although the full range of 
motion used by the examiner was not quantified.  The April 
2004 VA examination report showed that range of motion of the 
right elbow was as follows: flexion 0-130 degrees, extension 
-20 degrees.  The Board believes that a new VA examination is 
necessary to obtain documentation of any limitation of motion 
of the elbow in terms consistent with the rating criteria.

Secondly, the Board notes that the veteran's residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow are currently rated by the RO under 
Diagnostic Code 5212, which provides a 30 percent rating for 
impairment of the radius in the major extremity that produces 
nonunion in the upper half with false movement without loss 
of bone substance or deformity.  A 40 percent rating is 
warranted when there is nonunion in the upper half with false 
movement with loss of bone substance of at least one inch.  
However, although the February 1999 VA examination noted that 
the veteran had shortening of the radius in this area due to 
loss of the radial head, it is unclear from the record 
whether this shortening of the radius is considered a "loss 
of bone substance."  Moreover, the record does not address 
whether there is nonunion in the upper half or whether there 
is any false movement.  These matters must be addressed in 
order to allow for proper rating of the veteran's disability.

Further, the Board notes that the April 2004 VA fee-basis 
examination report showed a V-shaped surgical scar located 
over the medial aspect of the right elbow with one arm of it 
measuring 10 cm. and the other one 5 cm.  The examiner noted 
that the scar contributed to some limitation of right elbow 
motion in extension, but did not quantify the amount of 
limitation in terms of degrees of range of motion.  The Board 
notes that under Esteban v. Brown that a separate, additional 
rating may be assigned if the veteran's disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function on part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); Esteban v. Brown, 6 
Vet. App. 259 (1994).  Therefore, a new examination is 
warranted in order for the examiner to quantify the 
limitation to range of motion due to the scar.

The issue of entitlement to a total rating based on 
individual unemployability should also be reviewed by the RO 
in light of the increase in the rating for right shoulder 
disability resulting from the forgoing Board decision.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to respond to 
the following questions:  

a)  What is the range of flexion and the 
range of extension of the veteran's 
forearm?  At what point, in degrees, is 
flexion and/or extension limited by 
additional functional loss due to pain, 
fatigue, incoordination, and/or weakness?

b)  Is there any evidence of nonunion of 
the radius in lower half?  

c)  Is there any evidence of false 
movement of the radius?  

d)  Is there any evidence of loss of bone 
substance?  If so, is it one inch or 
more? 

e)  Is there any evidence of marked 
deformity?  

f)  Is there any evidence of nonunion in 
the upper half of the radius?  

g)  Is there any evidence of malunion of 
the radius, with bad alignment?  

h)  What is the limitation of motion, in 
terms of degrees, as a result of the 
veteran's scar?

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
readjudicate the issue of an increased 
rating for the service-connected right 
elbow disability.  The RO should also 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


